DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed November 29, 2021, which amends claim 16, adds claims 30-33, and cancels claims 21, 22, and 24. Claims 16-20, 23, and 25-33 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed November 29, 2021, caused the withdrawal of the rejection of claims 16-19 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Hiraoka et al. (J. Am. Chem. Soc. 2006, 128, 13038-13039) as set forth in the Office action mailed August 17, 2021.
Applicant’s amendment of the claims, filed November 29, 2021, caused the withdrawal of the rejection of claims 16-20 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Hiraoka et al. (J. Am. Chem. Soc. 2009, 131, 4592-4593) as set forth in the Office action mailed August 17, 2021.

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument of unexpected results, the Office points out that the applicant’s results are not commensurate in scope with the claims nor are the 
    PNG
    media_image1.png
    139
    282
    media_image1.png
    Greyscale
 and the applicant does not compare their claimed invention to the compounds of the prior art. The comparison in the results presented by the applicant cannot be used to show unexpected results over the prior art compounds as the prior art compound is different that the compound of the results. It is unclear if the results observed would be similar when compared to the prior art compounds. Also, the results presented are to single device structure and the broadest claim is just to the compound. The applicant has only shown results when the claimed compounds are used as an electron transporting material, but the claims allow for the compound to be used anywhere in an electroluminescent device and the allow the compounds to be used for something other than an electroluminescent device and the applicant has not shown results commensurate in scope with the broadest claim. The Office also points out that the structure of the electroluminescent device play a role in the obtained results. The host and dopant used can play an effect on the obtained results and the applicant has not shown that similar results would occur in a different device configuration, such as a different host and dopant material. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2010/0190994) (hereafter “Lee”) in view of Jiarong et al. (CN 102127073) (hereafter “Jiarong”), where a machine translation is used as the English equivalent.
Regarding claims 16-19, 21, and 25-29, Lee teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (paragraphs [0264]-[0269]). Lee teaches that the electron transporting layer can be composed of 
    PNG
    media_image1.png
    139
    282
    media_image1.png
    Greyscale
 (paragraph [0030]). Lee teaches that the electron injection layer is composed of Liq, 
    PNG
    media_image2.png
    84
    88
    media_image2.png
    Greyscale
, which is a quinolate metal complex comprising lithium (paragraph [0269]). Lee teaches that the electroluminescent device can be used in display apparatus (paragraph [0002]).
Lee does not teach where the 
    PNG
    media_image3.png
    49
    65
    media_image3.png
    Greyscale
 groups are the groups taught by the applicant.
Jiarong teaches similar electron transporting materials for use in electroluminescent devices (page 1 of the machine translation and paragraphs [0025]-[0029] of the CN document). Jiarong teaches that the electron transporting materials can have the following groups 
    PNG
    media_image4.png
    84
    72
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    48
    57
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    59
    65
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    50
    51
    media_image7.png
    Greyscale
 (paragraphs [0025]-[0029] of the CN documents). The teachings of Jiarong show that these groups can be substitutes for each other in the compounds and the compounds can all be used as electron transporting materials (paragraphs [0025]-[0029] of the CN document).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the 
    PNG
    media_image3.png
    49
    65
    media_image3.png
    Greyscale
 groups in compound of Lee
    PNG
    media_image1.png
    139
    282
    media_image1.png
    Greyscale
 for 
    PNG
    media_image5.png
    48
    57
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    59
    65
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    50
    51
    media_image7.png
    Greyscale
 as taught by Jiarong. The substitution would have been one known group for an electron transporting material for another known group for an electron transporting material. One of ordinary skill in the art would expect the compounds to act in a similar manner as the other compounds of Lee. The substitution would lead to a compound that is the same as applicant’s compound 1-2-1.

Allowable Subject Matter
Claims 20, 23, and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious the compounds claimed in claims 20, 23, and 30-33. The prior art fails to teach or make obvious the claimed groups 
    PNG
    media_image8.png
    40
    45
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    54
    53
    media_image9.png
    Greyscale
. The prior art teaches the following groups, 
    PNG
    media_image8.png
    40
    45
    media_image8.png
    Greyscale
 in Hiraoka et al. (J. Am. Chem. Soc. 2006, 128, 13038-13039) (hereafter “Hiroaka”), but Hiraoka nor the prior art make obvious modifying other compounds to make compounds that meet the applicant’s claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759